Citation Nr: 1004139	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-03 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cysts on the 
breasts.

4.  Entitlement to special monthly compensation (SMC) based 
on loss of use of creative organs.

5.  Entitlement to service connection for removal of the 
gallbladder.

6.  Entitlement to service connection for bone spurs of the 
feet.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
uterine fibroids, acute cervicitis, and amenorrhea (claimed 
as menstrual cycle problems).

8.  Entitlement to service connection for psychiatric 
disability, claimed as depression and memory loss, and 
diagnosed as posttraumatic stress disorder (PTSD), major 
depressive disorder, generalized anxiety disorder, and panic 
disorder without agoraphobia.  

9.  Entitlement to service connection for cardiac 
dysrhythmia.

10.  Entitlement to service connection for facial melasma; 
verucca planae of the upper lip; hypopigmentation of the 
forearms; tendonitis and fasciitis of the hips and knees; 
recurrent rib pain; and persistent cough.

11.  Entitlement to an initial rating in excess of 10 percent 
for service-connected gastritis with reflux and Barrett's 
esophagitis.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 
1975 and from October 1990 to May 1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2003, 
December 2004, and May 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

At her October 2009 Board hearing, the Veteran clarified that 
she was no longer seeking service connection for what she 
previously claimed were manifestations of Gulf War Syndrome.  
(See October 2009 Board hearing transcript (Tr.) at pages 2, 
39-43.)  The RO has since granted service connection for 
disability of her lower extremities and other symptoms she 
previously claimed to be associated with Gulf War Syndrome, 
now under the diagnosis of fibromyalgia, and has assigned an 
initial rating of 40 percent.  However, the Veteran continues 
to seek service connection for psychiatric disability, which 
she has described as depression and memory loss, previously 
also claimed as a manifestation of Gulf War Illness.  In this 
regard, the Board notes that a report of an extensive 
psychological evaluation conducted in November 2008 indicates 
that the Veteran carries multiple psychiatric diagnoses and 
that these conditions are related to her period of active 
service.  Accordingly, and also in consideration of recent 
case law issued by the Court of Appeals for Veterans Claims, 
the Board has recharacterized the issue on appeal as 
entitlement to service connection for psychiatric disability, 
claimed as depression and memory loss, and diagnosed as 
posttraumatic stress disorder (PTSD), major depressive 
disorder, generalized anxiety disorder, and panic disorder 
without agoraphobia.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding claimant seeking service connection for 
psychiatric disability who has no special medical expertise 
is not competent to provide diagnosis requiring application 
of medical expertise to facts, which include claimant's 
description of history and symptoms, and VA should construe 
claim for service connection based on reasonable expectations 
of non-expert claimant).     

An August 2009 deferred rating decision issued by the RO 
indicates that the Veteran has pending before the RO a claim 
for an increased rating for fibromyalgia.  A temporary claims 
file has apparently been established at the RO to facilitate 
further adjudication of that claim.  The matter is referred 
to the RO for any appropriate further development and 
adjudication.

The Veteran provided testimony at an October 2009 hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

As referenced above, a report of an extensive psychological 
evaluation conducted in November 2008 indicates that the 
Veteran carries multiple psychiatric diagnoses, including 
PTSD, and that these conditions are related to her period of 
active service.  VA clinicians have also recently diagnosed 
the Veteran as having PTSD and depression.  Because 
corroboration of the Veteran's claimed stressors may play a 
role in the development of her claim for service connection 
for psychiatric disability, a copy of her complete official 
military personnel file for her period of active service from 
October 1990 to May 1991 should be obtained and associated 
with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).  Then, 
the Veteran should be afforded a VA examination for the 
purpose of determining whether it is at least as likely as 
not that she has psychiatric disability, claimed as 
depression and memory loss, and diagnosed as PTSD, major 
depressive disorder, generalized anxiety disorder, and panic 
disorder without agoraphobia, that began or was aggravated 
during active service or is related to any incident of 
service.  See 38 U.S.C.A. § 5103A(d).

At her October 2009 Board hearing, the Veteran described both 
VA and private treatment for psychiatric disability.  See Tr. 
at 39-40 (VA treatment) and 41-42 (re: Dr. "Wayne," 
apparently referring to Suzanne B. Wing, Ph.D., Clinical 
Psychologist).  The RO should make efforts to obtain all 
relevant records of VA and private treatment that are not 
currently associated with the claims file.  See 38 U.S.C.A. 
§ 5103A(a)-(c).
  
In February 2009, the RO received from the Veteran a copy of 
a July 2007 Social Security Administration (SSA) award 
letter, indicating she had been awarded Social Security 
Disability Insurance benefits and had been found totally 
disabled from August 2004 forward.  At numbered section 5 of 
the SSA decision, it is indicated that the SSA had in its 
possession records of treatment and consultative examination 
for psychiatric disability, including depression.  As the SSA 
determination has been provided by the Veteran as pertinent 
evidence in her appeal, and the records in possession of SSA 
are relevant to the Veteran's claim for service connection 
for psychiatric disability, they should be obtained and 
associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-
(c); Golz v. Shinseki, No. 2009-7039 (Fed. Cir., January 4, 
2010).

A private treatment note in August 2009 indicates medication 
being prescribed for the Veteran's service-connected 
gastritis.  A letter received in October 2009 from the 
Veteran states that this reflected an increase in her 
medications.  At her October 2009 Board hearing, the Veteran 
described her worsening symptoms.  (Tr. at 3-7.)  As the 
Veteran has submitted evidence of a recent worsening of her 
condition since the time of her most recent VA examination, a 
new VA examination should be scheduled to determine the 
current severity of her service-connected gastritis with 
reflux and Barrett's esophagitis.  Therefore, a new VA 
examination addressing the nature and extent of the Veteran's 
disorder is needed.  See 38 U.S.C.A. § 5103A(d); Snuffer v. 
Gober 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

In January 2009, the RO received from the Veteran a statement 
from a medical doctor indicating that she treated the Veteran 
for a heart condition before service and again after service.  
The physician asserted that the Veteran's heart condition, 
diagnosed as episodes of paroxysmal supra-ventricular 
tachycardia, were controlled prior to service, but that the 
Veteran's condition worsened during service so as to require 
hospitalization upon return from service and medications to 
control the condition post-service.  At her October 2009 
Board hearing, the Veteran clarified that the January 2009 
handwritten statement was provided by a treating physician, 
and upon review of the statement it does appear that the 
credentials "MD" are included in the signature.  A December 
1990 private medical record indicates the Veteran was 
hospitalized for tachycardia during overseas deployment 
during active service.  A December 2008 letter from a 
registered nurse states that she took the Veteran to the 
hospital for tachycardia after service on multiple occasions.  
In light of the above-described medical evidence, a VA 
examination for the purpose of determining whether it is at 
least as likely as not that the Veteran has heart disability 
the began during or was aggravated by active service, or is 
related to any incident of service, is warranted.  See 38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

At her October 2009 Board hearing, the Veteran indicated that 
the records of treatment with the physician who treats her 
heart condition may need to be updated.  (Tr. at 29.)  The RO 
should seek to obtain any such outstanding records of 
treatment.  See 38 U.S.C.A. § 5103A(a)-(c).  

The Veteran contends that her service-connected 
gastrointestinal disability is of such severity as to have 
caused or aggravated here non-service-connected gallbladder 
disease, which ultimately required removal of her 
gallbladder.  (Tr. at 11.)  As the Board does not have the 
medical expertise to evaluate the Veteran's assertions in 
this regard, the Veteran should be scheduled for a VA 
examination to include an opinion as to whether it is at 
least as likely as not that her service-connected gastritis 
with reflux and Barrett's esophagitis caused or aggravated 
her gallbladder disease.  See 38 U.S.C.A. § 5103A(d); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

At her October 2009 Board hearing, the Veteran described an 
incident during a period of reserve duty in which a military 
airplane she was on lost pressurization, and asserted that 
since this incident she has experienced constant ear symptoms 
and swelling of the eardrums.  She also described the gradual 
onset of tinnitus which she associated with her flight duties 
over a period of many years.  (Tr. at 13-21.)  She stated 
that during the incident in which the cabin of her plane lost 
pressurization, one of her eardrums was perforated, and that 
she received service department medical treatment after the 
incident occurred.  The Veteran has submitted lay statements 
from fellow service-persons who where present during the in-
flight incident in which the aircraft lost pressurization in 
the cabin.  The RO should obtain from the Veteran accurate 
dates of this reserve period of service and obtain personnel 
records and service treatment records relating to this period 
of service.  See 38 U.S.C.A. § 5103A(a)-(c).  Afterwards, the 
RO should afford the Veteran an ear, nose, and throat disease 
examination, to include physical examination of the ears, and 
an audiological examination, for the purpose determining 
whether she has any ongoing ear disease, hearing loss, or 
tinnitus that began during service or is related to any 
incident of service.  See 38 U.S.C.A. § 5103A(d).

More generally, at her Board hearing, the Veteran described 
ongoing private and VA treatment for the several conditions 
at issue in this appeal.  (Tr. at 7-11.)  The RO should seek 
to obtain copies of all relevant records of treatment 
identified by the Veteran that have not been previously 
associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-
(c).

Appellate adjudication of (1) service connection for cysts on 
the breasts, (2) service connection for bone spurs of the 
feet, (3) service connection for facial melasma, verucca 
planae of the upper lip, hypopigmentation of the forearms, 
tendonitis and fasciitis of the hips and knees, recurrent rib 
pain, and persistent cough and (4) whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for uterine fibroids, acute cervicitis, 
and amenorrhea (claimed as menstrual cycle problems) is 
deferred pending the receipt of additional private, VA, and 
reserve service treatment records and records of the SSA.  
See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the 
outcome of the matter of entitlement to special monthly 
compensation based on loss of use of creative organs may be 
affected in large part and is therefore inextricably 
intertwined by with the outcome of readjudication of the 
matter of service connection for uterine fibroids, acute 
cervicitis, and amenorrhea (claimed as menstrual cycle 
problems), appellate adjudication of that claim is deferred 
as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991), 
overruled on other grounds by Tyrues v. Shinseki, 23 Vet. 
App. 166 (2009) ("We hold that only after the Court 
determines that it has jurisdiction does it then engage in 
consideration of questions concerning whether the appeal 
involves multiple claims or issues that are inextricably 
intertwined.  If we find that the matter on appeal is 
inextricably intertwined with an issue or claim still pending 
before VA, the Court generally will decline, for reasons of 
judicial economy or on prudential grounds, to review the 
merits of the claim or issue adjudicated in the Board 
decision then before the Court, and remand it for further 
adjudication, as appropriate, with the other 'inextricably 
intertwined' matters still being adjudicated below."). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated her for 
disabilities at issue in this appeal that 
may not have been previously obtained by or 
provided to VA.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
that have not been previously received from 
each health care provider the Veteran 
identifies.  

The Veteran should also be advised that with 
respect to private medical evidence she may 
alternatively obtain the records on her own 
and submit them to the RO.

2.  The RO should contact the Veteran and 
ask her for the specific dates of reserve 
service during which she was aboard an 
airplane in which the cabin lost 
pressurization.  The RO should contact all 
necessary sources to obtain (1) the 
Veteran's complete Official Military 
Personnel File for her period of active duty 
from October 1990 to May 1991; (2) her 
personnel records for her period of reserve 
service during which her aircraft lost 
pressurization; and (3) her service 
treatment records for her period of reserve 
service during which her aircraft lost 
pressurization.

3.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative decisions 
(favorable or unfavorable) and the medical 
records upon which the decisions were based. 

4.  Once all available medical and service 
department records have been received, the 
RO should make arrangements with appropriate 
clinicians for the Veteran to be afforded VA 
examination for the purpose of determining 
whether the Veteran has any of the following 
conditions and if so whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that they 
began during service, were chronically 
worsened during active service, or are 
related to any incident of service:

a) Bilateral hearing loss, tinnitus, or 
ear disease or injury resulting in hearing 
loss or tinnitus.  The examiners should 
take into consideration the Veteran's 
flight duties during service and the 
incident she describes in which, during a 
period of reserve duty, the cabin of her 
aircraft lost pressurization.  The 
examination should include an ear, nose, 
and throat examination for ear injury or 
disease, and an audiological examination 
for hearing loss and tinnitus.

b) Disease of the gallbladder.  The 
examiner should specifically provide an 
opinion as to whether the Veteran's 
service-connected gastritis with reflux 
and Barrett's esophagitis caused or 
aggravated the Veteran's gallbladder 
disease that resulted in removal of her 
gallbladder, or whether the gallbladder 
disease began during active service or was 
otherwise related to any incident of 
service. 

c) Psychiatric disability, claimed as 
depression and memory loss, and diagnosed 
as posttraumatic stress disorder (PTSD), 
major depressive disorder, generalized 
anxiety disorder, and panic disorder 
without agoraphobia.

d) Heart disease manifested by cardiac 
dysrhythmia.  The cardiac examiner should 
provide a specific opinion as to whether 
the condition pre-existed the Veteran's 
later period of active service from 
October 1990 to May 1991, and if so, the 
medical likelihood that the condition was 
chronically worsened during service or 
whether any chronic worsening is related 
to any incident of service.   

e) In addition, the Veteran should be 
provided a gastrointestinal examination 
for the purpose of determining the current 
severity of her service-connected 
gastritis with reflux and Barrett's 
esophagitis, to include presence, extent 
and frequency of any vomiting, 
hematemesis, melena, anemia, or weight 
loss, and the frequency of incapacitating 
episodes, if any.

The RO should send the claims file to the 
examiners for review, and the clinicians 
should indicate that the claims files were 
reviewed.

All necessary tests and studies should be 
conducted. 

The examiners are requested to provide a 
complete rationale for any opinions 
provided, as a matter of medical 
probability, based on their clinical 
experience, medical expertise, and 
established medical principles.  

5.  The RO should review the claims file, 
including any newly received service treatment 
records, service personnel records, VA records 
of treatment and examination, private medical 
records, and SSA records, and ensure that no 
other notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
additional VA compensation examinations are 
required for claims for service connection for 
issues on appeal.  See 38 U.S.C.A. § 5103A(d).  
If further action is required, the RO should 
undertake it before readjudication of those 
claims.

6.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, 
if otherwise in order.  No action is required of the Veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


